ACCEPTED
                                                                                                       14-14-00177-cr
                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 2/16/2015 5:06:07 PM
  BELINDA HILL                                                         CRIMINAL JUSTICE CENTER CHRISTOPHER PRINE
                                                                        1201 FRANKLIN, SUITE 600               CLERK
 FIRST ASSISTANT
                                                                       HOUSTON, TEXAS 77002-1901




                                                                                  FILED IN
                                                                           14th COURT OF APPEALS
                                  DEVON ANDERSON                              HOUSTON, TEXAS
                                  DISTRICT ATTORNEY                        2/16/2015 5:06:07 PM
                                 HARRIS COUNTY, TEXAS                      CHRISTOPHER A. PRINE
                                                                                    Clerk
                                         February 16, 2015


Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin Street
Houston, TX 77002-2066

RE: MELVIN EUGENE FLETCHER v. THE STATE OF TEXAS
Court of Appeals Number:       14-14-00177-CR
Trial Court Case Number:       1376099

Dear Mr. Prine:

I plan to present oral argument in the above case on Thursday, February 26 at 10:30 a.m.

A copy of this notice is being sent to the attorney of record.

                                                      Sincerely,


                                                      /s/ Dan McCrory
                                                      Dan McCrory
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      (713) 755-5826

cc:    Daucie Schindler
       Daucie. Schindler@pdo.hctx.net